Case 1:18-cv-04230-FB-LB Document 23 Filed 01/22/19 Page 1 of 1 PageID #: 235




VIA ECF
------------------------------------------                                    January 22, 2019
Honorable Judge Lois Bloom
United States District Court,
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201



                                             Re:   Aly et al v. Dr Pepper Snapple Group, Inc. et al
                                                   Civ Case No.: 1:18-cv-04230-FB-LB
_____________________________________________________________
Dear Honorable Judge Bloom :

         This firm represents Said Aly, Julio Ulloa, and Richard Dicrescento in connection with
the above-referenced matter. We write, with the consent of Defendants counsel, to respectfully
request a brief adjournment of the Initial Pretrial Conference currently scheduled before your
Honor on February 7, 2019 at 11:30 AM.
         Plaintiffs make this request due to a scheduling conflict. More specifically, Plaintiffs'
counsel have a court ordered mediation that has been scheduled for the same day of the
conference. The mediation involves multiple parties and attorneys and cannot be rescheduled.
         At this time, this brief adjournment should not affect any of the proposed scheduled
dates. No prior request has been made for an adjournment of the Initial Pretrial Conference.



         We thank your Honor for your consideration of this request.



                                                              Very truly yours,
                                                             PARDALIS & NOHAVICKA, LLP

                                                       By: ____/s/ Ariadne Panagopoulou___
                                                           ARIADNE PANAGOPOULOU



         35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                   P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
